DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 02/25/2021 in which claims 1,12, and 17 are currently amended, claims 4-5,14,16, and 19 have been canceled while claims 21-25 have been newly added. By this amendment, claims 1-3,6-13,15,17-18,20-25 are now pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/14/2020 and 02/25/2021 have been considered and placed of record. Initialed copies are attached herewith.
Specification
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  Claim 1 recites: “An electronic device for balancing power supplied to a system load by a first battery power source and a second battery power source, the electronic device comprising: a battery current sense circuit electrically coupled to sense a first battery current supplied by the first battery power source to the system load; a discharge feedback controller electrically coupled to the battery current sense circuit and configured to adjust a control voltage based on the sensed first current...”.There is insufficient antecedent basis for this bold underlined limitations in the claim.
It is suggested to replace “the sensed first current” with --the sensed first battery current--
  .Claim 22 depends from canceled claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,6-11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to adjust a control voltage based on the sensed first current" in line 7.  There is insufficient antecedent basis for this underlined limitation in the claim.
Claims 2-3,6-11, and 21 depend either directly or indirectly from claim 1 and thus are also rejected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 depend from canceled claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 12-13,15,17-18,20, and 23-25 are allowed.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination as:
In claim 12: A method of balancing power supplied to a system load by a first battery power source and a second battery power source, the method comprising among other patentable steps, sensing a load supply current supplied to the system load; adjusting a control voltage for a voltage converter circuit based on the sensed first battery current and the sensed load supply current... and adjusting a second battery current supplied by the second battery power source through the voltage converter circuit to the system load based on the control voltage.
Claims 13,15,23, and 24 depend directly from claim 12 and thus are allowed for the same reasons.
As in claim 17: Battery discharge management circuitry comprising, among other patentable features,  a first battery current sense circuit electrically coupled to sense a first battery current supplied by the first battery power source to the system load; a load supply current sense circuit electrically coupled to sense a load supply current supplied to the system load; a discharge feedback controller electrically coupled to the battery current sense circuit and configured to adjust a control voltage based on the sensed first battery current and the sensed load supply current and a voltage converter circuit having an input electrically coupled to the second battery power source and an output electrically coupled to the system load, the voltage converter circuit further being configured to adjust a second battery current supplied by the second battery power source through the voltage converter circuit to the system load based on the control voltage.
Claims 18,20, and 25 depend directly from claim 17 and therefore allowed for the same reasons.
Claims 1-3,6-11, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,330,014 Obayashi discloses the general state of the art regarding method and system for controlling power to be fed to electrical loads.
USPAT 9,246,348 to Solie discloses the general state of the art regarding a battery charge modulator with boost capability.
USPAT 9,694,697 to Brabec discloses the general state of the art regarding a bi-directional battery voltage converter.
Response to Arguments
Applicant’s arguments with respect to claims 1-3,6-13,15,17-18,20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 25, 2021